Citation Nr: 0127579	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  97-20 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for cerebral hypoxia with residual brain damage and 
neurological deficits, both upper and lower extremities.  

2.  Entitlement to service connection for peripheral 
neuropathy, acute and subacute, claimed on a direct basis and 
as secondary to exposure to herbicides (Agent Orange).  

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for traumatic arthritis of the hands.  

4.  Entitlement to service connection for traumatic arthritis 
of the elbows.  

5. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.  His separation document, DD Form 214, as later 
amended by a DD Form 215, reflects the issuance of several 
awards and decorations indicative of service in the Republic 
of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The veteran's representative submitted an exhaustive Informal 
Brief in this matter in April 2001, in support of the 
veteran's appeal. 

With respect to the issues of entitlement to service 
connection for peripheral neuropathy on a direct basis, and 
service connection for acute and subacute peripheral 
neuropathy as due to exposure to herbicides, to include Agent 
Orange, the Board has combined these issues as one, for 
clarity, as listed on the first page of this decision.  

As to the issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for traumatic arthritis of the hands and elbows, 
the Board notes, upon review of the record, that the issue as 
to the hands is properly raised in the context of an attempt 
to reopen the claim.  Regarding the elbows, however, we 
observe that this issue has not been the subject of any 
previous final denial; accordingly, it will be addressed on a 
de novo basis, as reflected on the first page of this 
decision.

It is also important to note that entitlement to service 
connection for a disorder of the hands was denied by rating 
decision in September 1985.  The veteran did not initiate a 
timely appeal.  While the Board denied claims for Dupuytren's 
contracture of the right hand in decisions in August 1988 and 
August 1990, we note that the current issue essentially 
pertains to traumatic arthritis of the hands.  Therefore, the 
September 1985 determination is the basis of the Board's 
classification of this issue on a new and material basis.  
Consideration will be given to all evidence of record at that 
time, and all evidence submitted thereafter.  

The issues of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for cerebral hypoxia with residual brain 
damage and neurological deficits, both upper and lower 
extremities, and entitlement to service connection for PTSD 
are the subjects of the Remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The evidence of record preponderates against a finding 
that the veteran currently has peripheral neuropathy, either 
acute or subacute.  In 1990, he was diagnosed with alcoholic 
polyneuropathy.  

3.  The RO initially denied service connection for a disorder 
of the hands in September 1985.  

4.  The evidence added to the record subsequent to the 
September 1985 decision of the RO, pertaining to his claim of 
traumatic arthritis of the hands, consists of treatment 
records and the veteran's own statements, to include 
testimony at personal hearings in 1998 and 2000.  

5.  Evidence submitted since the September 1985 rating 
decision, when viewed in the context of the entire record, is 
cumulative and redundant, is not probative, and does not bear 
directly and substantially upon the issue at hand.  

6.  The preponderance of the medical evidence establishes 
that the veteran did not develop traumatic arthritis of the 
elbows in service or within one year after his service 
discharge.


CONCLUSIONS OF LAW

1.  Chronic peripheral neuropathy, acute and subacute, was 
not incurred in or aggravated by service, and it may not be 
presumed to have been incurred as a result of exposure to any 
inservice herbicide exposure, to include exposure to Agent 
Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116; 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2001).  

2.  The September 1985 decision denying service connection 
for a disorder of the hands is final.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (now codified as amended 
at 38 U.S.C.A. § 5107 (West Supp. 2001)); 38 C.F.R. § 3.104 
(2001).  

3.  Additional evidence received since the September 1985 
rating decision which denied entitlement to service 
connection for a disorder of the hands is not new and 
material, and, accordingly, the claim may not be reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 2001); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C.A. § 5107 (West Supp. 
2001)); 38 C.F.R. §§ 3.104, 3.156 (2001).  

4.  Traumatic arthritis of the elbows was not incurred in or 
aggravated by service, and it may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107, 5108, 7105 (West 1991 & Supp. 2001); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107 (West Supp. 2001)); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (regulations 
implementing VCAA).

The change in the law is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been adequately 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-2097 (codified as amended at 38 U.S.C.A. §§ 5102, 
5013 (West Supp. 2001)).  The appellant was notified in the 
January 1997 and August 1998 rating decisions of the reasons 
and bases for the denials at hand.  The RO's reasons and 
bases for denial of the claims was echoed in statements of 
the case (SOCs) that were provided to the veteran.  Thus, he 
was informed of the evidence that was needed to substantiate 
each of the issues involved in this claim.  Thus, there is no 
remaining duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the rating decisions, the SOC, and the 
supplemental SOC in April 2000 informed him of the 
information and evidence needed to substantiate these claims, 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (codified as amended at 38 U.S.C.A. 
§ 5013A (West Supp. 2001)).  In this case, the appellant has 
not identified any unobtained evidence that might aid his 
claims or that might be pertinent to the bases of the denial 
of his claims.  The RO requested all relevant treatment 
records identified, and the appellant was informed in letters 
what records the RO was requesting and was asked to assist in 
obtaining the evidence.  

The claims file also reflects that the appellant was provided 
numerous VA examinations regarding the claims at issue.  
Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); VCAA § 3(a), 114 Stat. 2096, 2096-98 (now codified as 
amended at 38 U.S.C. §§ 5103 and 5103A (West Supp. 2001)).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Factual Background

A review of the service medical records discloses that they 
are negative for complaints, treatment, or findings of any 
type of neuropathy, or for any elbow injury.  These records 
do show treatment on numerous occasions for complaints 
associated with the proximal interphalangeal (PIP) joints of 
the hands.  An X-ray in 1963 was negative for bony 
abnormality.  Dermatological examination in 1963 noted a 
history of soft tissue swelling of the PIP joints since age 
16.  The examiner provided an impression of knuckle pads 
(heloderma).  Postservice records from the 1980s reflect a 
diagnosis of Dupuytren's contracture of the right fifth 
finger.  

The veteran's initial claim for service connection for a 
disorder of the hands (loss of use thereof) was denied by the 
RO in September 1985, finding that no disability was 
indicated.  Service connection was also denied for 
Dupuytren's contracture of the fifth the finger of the right 
hand at that time, and again by the Board in 1990.

Postservice VA records reflect that the veteran underwent a 
pancreaticojejunostomy for recurrent pancreatitis and 
pancreatic pseudocysts, related to chronic alcoholism, in 
August 1990.  Records dated previous to that date showed that 
the veteran received periodic treatment for his chronic 
alcoholism.  These records also reflect that he has had 
multiple joint complaints.  When neurologically examined in 
September 1990, alcoholic polyneuropathy was diagnosed.  
Additional private records indicate that palmar fasciitis of 
the hands, and osteoarthritis, was noted in 1991 associated 
with the veteran's hand complaints.  

The veteran was treated after accidental falls in October 
1992 and January 1993.  The record reflects that these falls 
included alcohol involvement.  The fall in 1993 resulted in a 
fracture of the neck of his right femur.  

When examined by VA for disease or injuries of the brain in 
December 1994, there was adequate peripheral nerve function 
in the upper extremities.  Paresthesia was demonstrated in 
the lower extremities, which the examiner opined was probably 
secondary to postoperative complications.  The veteran's 
complaints included left elbow pain, although no specific 
disorder associated with that joint was noted.  VA skin 
examination also reported left elbow and hand complaints.  
The final diagnoses included severe flexion deformities of 
the hands secondary to post-traumatic arthritis with multiple 
palmar scars, symptomatic, disabling.  No left elbow disorder 
was indicated.  VA orthopedic examination in December 1994 
resulted in diagnoses to include severe post-traumatic 
arthritis of multiple fingers of the hands, bilateral, 
probably rheumatoid, with severe flexion deformities and 
contractures.  

Additional records include a VA electromyographic (EMG) study 
which was conducted in September 1996.  This testing showed 
no significant peripheral nerve damage in the upper and lower 
extremities.  

Peripheral nerve examination in October 1996 found possible 
loss of neurologic function in the lower extremities between 
the ankle and the large toe, with a decrease of vibration 
sense, noted to possibly be evidence of early peripheral 
neuropathy.  Loss of function in the hands was noted, but it 
was determined that this was due to Dupuytren's contracture.  
Neither examiner (in 1994 or 1996) mentioned the previous 
diagnosis of alcoholic polyneuropathy.  

VA orthopedic examination was conducted in July 1997.  The 
examiner opined that the veteran might require additional 
neurological studies with respect to a possible diagnosis of 
peripheral neuropathy.  The examiner indicated that the 
neuralgic deficits appeared to be the result of postoperative 
complications, unless it were the case that the veteran had 
abused alcohol or was an alcoholic.  It was noted that the 
veteran denied that he was an alcoholic.  A VA neurological 
examination was also conducted.  The neurology examiner noted 
that the entire picture was compatible with a mild neuropathy 
of the lower extremities.  Another EMG was conducted.  
Results were normal.  

At a personal hearing in January 1998, the veteran provided 
testimony in which he denied that he was an alcoholic.  
Hearing Transcript (Tr.) at 5.  He also testified regarding 
his 38 U.S.C.A. § 1151 claim.  He deferred the issue 
regarding entitlement to service connection for residuals of 
herbicide/Agent Orange exposure.  Tr. at 13.  He also 
testified that doing push-ups on the knuckles during service 
had caused arthritis.  Tr. at 16.  

The veteran reiterated his contentions regarding his hands at 
a personal hearing before the same Hearing Officer, in 
January 2000.  Tr. at 2.  

Legal Analysis

I.  Applicable Law for Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110, (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303(a), 3.304 (2001).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In the case of 
certain chronic diseases, including arthritis, service 
incurrence may be presumed if the disease is manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. . ."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited above, that 
"[s]ervice connection generally requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury."  Savage, supra, at 493.  Even without 
the well-grounded-claim requirement, which, as discussed 
above, was repealed by the VCAA, a veteran who has made a 
showing of in-service incurrence or aggravation of a disease 
or injury "must still submit sufficient evidence of a causal 
nexus between that in-service event and his or her current 
disability . . . to be ultimately successful on the merits of 
the claim."  Wade v. West, 11 Vet.App. 302, 305 (1998).

With respect to the veteran's claim for service connection 
for peripheral neuropathy claimed as secondary to herbicide 
exposure, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Board notes that, because the veteran served in Vietnam, 
his entire period of active duty is deemed to have been 
included within the Vietnam era.  38 U.S.C.A. § 101(29) (West 
Supp. 2001); 38 C.F.R. § 3.2(f) (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date of onset.  38 C.F.R. § 
3.309(e), Note 2 (2001).

Recently, a final regulatory amendment to 38 C.F.R. § 
3.309(e) was published, adding Type 2 diabetes to the list of 
diseases for which VA allows presumptive service connection 
based upon herbicide exposure (including Agent Orange).  
66 Fed. Reg. 23,166-169 (May 8, 2001); see 38 C.F.R. § 
3.309(e), Effective Date Note (2001).  Diabetes, however, is 
not at issue in the present case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran claiming benefits was exposed 
to a herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption of 
inservice herbicide exposure applies only in cases where a 
veteran both served in the Republic of Vietnam during the 
designated time period and subsequently developed one of the 
diseases listed in 38 C.F.R. § 3.309(e).  McCartt v. West, 12 
Vet. App. 164, 168 (1999).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a veteran must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  See Boyer, supra.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (now codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Finality/New and Material Evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§  20.200, 20.302 (2000).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board observes that the VCAA specifically provides that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (codified as amended at 38 U.S.C.A. 
§ 5103A(f)).  Clearly, therefore, to whatever extent the new 
legislation has changed the approach to developing evidence 
in claims, it has not modified the longstanding requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

III.  Discussion

A.  Service connection for peripheral neuropathy

The veteran's service records document that he served in the 
Republic of Vietnam, which potentially invokes the 
presumption of service connection for certain disorders under 
certain circumstances.  These records do not identify, 
however, treatment for peripheral neuropathy or any 
neurological disease during service, or even for decades 
thereafter. 

Under the law, set out above, "acute and subacute peripheral 
neuropathy," which may be subject to presumptive service 
connection, denotes transient peripheral neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of the date of onset.  In 
this case, the evidence of record, and, indeed, the veteran's 
contentions, do not identify any symptoms or findings of such 
a disorder at any time during service.  Moreover, his only 
possible exposure to Agent Orange or other pertinent 
herbicide would have been in Vietnam, and the neuropathy 
which he asserts he now has clearly did not resolve within 
two years of an initial onset in the 1960's.

In addition, there is no competent medical evidence of record 
indicating that current peripheral neuropathy, if it exists, 
is related to service or any incident thereof.  While the 
medical record is not even conclusive that current peripheral 
neuropathy is present, the Board notes that none of the 
medical reports in the claims folder relates any current 
neurological disability to the veteran's military service.  
Instead, the record suggests that any current neuropathy is 
either due to his history of alcoholism or the result of 
postoperative complications.  

Although the veteran may sincerely believe that there is a 
relationship between peripheral neuropathy and exposure to 
herbicides, to include Agent Orange, as a layperson, his 
opinion is of no probative value in this regard.  While he is 
competent to report manifestations of a disorder perceptible 
to a lay party, such as pain, he is not competent to link 
those manifestations to service on medical causation or 
etiology.  See Espiritu, Routen, supra.  

B.  New and Material Evidence/Arthritis of the Hands

The RO denied the veteran's original claim for service 
connection for a disorder of the hands (loss of use of) in 
September 1985, finding that no such disorder existed.  The 
veteran did not appeal that determination, and therefore it 
was final. 

Applying the governing regulation and Court precedent to the 
instant case, the Board's analysis of the evidence submitted 
for the purpose of reopening this claim must include a review 
of all of the evidence submitted subsequent to the September 
1985 decision.  

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is implicated by 
the Board's appellate disposition herein, because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).  

The evidence of record at the time that the RO considered 
this issue in September 1985 consisted of the veteran's 
service medical records (SMR's) and postservice treatment 
records, as well as his various statements.  A review of 
these records reveals that the veteran had inservice PIP 
complaints, but no chronic disorder of the hands was 
reported.  In fact, no bony abnormality was seen upon X-rays 
in 1963.  Additional records from many years later (in the 
1980's) reflect that the veteran was diagnosed as having 
Dupuytren's contracture of the right hand (for which service 
connection has also been denied).  

Evidence submitted since the 1985 decision, to include VA and 
private treatment records and examination reports, as well as 
testimony at personal hearings, shows treatment for various 
disabilities, to include complaints associated with the 
hands.  For example, when the veteran was examined in 1994, 
severe post-traumatic arthritis of multiple fingers of the 
hands was noted.  This was noted to be possibly rheumatoid, 
with severe flexion deformities and contractures.  And, as 
noted earlier, the veteran contends that current complaints 
associated with his hands are due to inservice push-ups 
accomplished on his knuckles.  

Upon review of the evidence of record, and consistent with 
the Federal Circuit's instructions in Hodge, supra, the Board 
finds that the veteran has not submitted new and material 
evidence such as to reopen his claim for service connection 
for traumatic arthritis of the hands.  The evidence 
previously of record did not establish that the veteran 
manifested a chronic disorder of the hands during active 
service or to a degree of 10 percent within one year after 
discharge therefrom.  Indeed, the first report of possible 
arthritis in the hands or fingers was not until many years 
after service.  As noted above, the veteran has proffered 
little in the way of "new" evidence as to this claim, 
inasmuch as the recent evidence only shows a diagnosis of 
traumatic arthritis of the fingers of the hands many years 
after service.  Accordingly, the Board finds that new and 
material evidence has not been received with regard to the 
veteran's claim for service connection for traumatic 
arthritis of the hands.  38 C.F.R. § 3.156 (2001).  

As there has been no demonstration, by competent medical 
evidence, that any current traumatic arthritis of the hands 
was incurred in or aggravated by military service, or 
manifest to a degree of 10 percent within one year after 
discharge therefrom, the Board must conclude that the veteran 
has not satisfied the elements necessary to complete his 
application to reopen his claim for service connection for 
this disability.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  Nor has he, or his representative, averred that 
there is any evidence to obtain which might address that gap 
in establishing a nexus between current disabilty and his 
service.

Finally, because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit of the doubt doctrine 
may not be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  

C.  Arthritis of the Elbows

As noted in the Introduction, above, the issue as to service 
connection for arthritis of the hands has been characterized 
as being an attempt to reopen a previously denied claim, 
while the issue as to arthritis of the elbows is being 
addressed as a de novo claim.  In light of these actions, the 
Board must consider whether the veteran has been given 
adequate opportunity to submit evidence and argument on the 
issue of entitlement to service connection for traumatic 
arthritis of the elbows, and, if not, the Board must consider 
whether the veteran has been prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

In this case, the Board concludes that there has been no 
prejudice to the veteran, as the RO accorded his claim more 
consideration than was warranted under the circumstances.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  Moreover, 
the veteran has been accorded ample opportunity to present 
evidence and argument on the question at issue.  The Board 
notes that, in denying the veteran's claim, the RO advised 
him that the evidence failed to establish that he had 
traumatic arthritis during service or within the presumptive 
period thereafter.  See August 1998 rating decision and the 
March 1999 statement of the case (SOC).  These records 
document that the SMR's did not reflect injury to the elbows 
during service and that there was no clinical evidence of 
arthritis of the elbows within the one-year presumptive 
period after service.  While the March 1999 SOC provided the 
laws and regulations regarding new and material evidence, 
direct service connection laws and regulations were also 
provided.  It is clear that the veteran was advised by the RO 
that medical nexus evidence was missing, and he was also 
provided with the applicable laws and regulations regarding 
service connection.

The SMR's are negative for complaints, treatment, or a 
diagnosis of any elbow disability, to include arthritis.  
Further, postservice records do not confirm that arthritis of 
the elbows is present.  The Board notes that, even assuming 
the veteran's elbow complaints, which have been noted upon 
examinations in 1994, do reflect arthritis of the elbows, 
that was many years after his service discharge, and there is 
no causal connection, clinical or otherwise, to suggest that 
any claimed elbow arthritis is of service origin.  

The Board has considered the assertions that the veteran has 
a disability of service origin.  As stated before, while he 
is competent to report manifestations of a disorder 
perceptible to a lay party, he is not competent to link those 
manifestations to service on medical causation or etiology.  
Espiritu, Routen, supra.  


ORDER

Entitlement to service connection for peripheral neuropathy, 
acute or subacute, on either a direct or presumptive basis 
(claimed as due to exposure to herbicides such as Agent 
Orange) is denied.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for traumatic 
arthritis of the hands is denied.  

Entitlement to service connection for traumatic arthritis of 
the elbows is denied.  


REMAND

Section 1151 Claim

As to the veteran's claims for compensation pursuant to 
38 U.S.C.A. § 1151 for cerebral hypoxia with residual brain 
damage and neurological deficits in both upper and lower 
extremities, and service connection for PTSD, additional 
development is warranted.  

The veteran was hospitalized from August 8, 1990, to 
September 7, 1990, at a VA facility.  He ultimately underwent 
a pancreaticojejunostomy for recurrent pancreatitis and 
pancreatic pseudocysts related to chronic alcoholism.  He 
tolerated the procedure well, with no complications.  
Fentanyl was injected into the epidural space.  At 
approximately 4 a.m. the next day, the Fentanyl was stopped, 
and he was treated with morphine intravenously.  Two hours 
later, he became limp, with rigid extremities and 
unresponsive behavior.  For the next couple of days, the 
veteran underwent extensive treatment and observation for 
what was eventually thought to be a reaction to morphine.  
Episodes of stiffness and an apparent seizure were noted.  He 
was taken off morphine and started on Ketorolac for abdominal 
pain.  He continued, however, to request narcotic pain 
medication despite no obvious evidence of discomfort from 
pain.  He refused further work-up and left the hospital, 
against medical advice, on September 7, 1990.  

On September 7, 1990, the veteran underwent a neurological 
examination.  Following evaluation, the examiner concluded 
that there was a questionable upper motor neuron sign in the 
left leg which might be due to an episode of cerebral anoxia 
or spinal cord lesion, with cervical spondylosis the most 
likely cause.  He also diagnosed an episode of stiffness, 
probably due to morphine and possible seizure secondary to 
anoxia.  Also diagnosed was alcoholic polyneuropathy and 
alcoholic cerebellar degeneration.  

In records from October-November 1991, a VA physician noted 
that the veteran complained of symptoms following epidural 
anesthesia.  The diagnosis included leg weakness and 
proprioceptive loss, cause not established; right scapular 
winging, cause not established.  The veteran was also seen 
with cerebellar and pyramidal signs, and history of seizure.  
An electroencephalogram (EEG) was normal.  

Subsequently dated VA records include those from 1992 and 
1993 which reflect that the veteran was treated after falls 
that included alcohol involvement.  When he was examined by 
VA in December 1994, there was adequate peripheral nerve 
function in the upper extremities.  Paresthesia was 
demonstrated in the lower extremities.  The examiner opined 
that this was probably secondary to postoperative 
complications.  Peripheral nerve examination in October 1996 
found possible loss of neurologic function in the lower 
extremities between the ankle and the large toe, with a 
decrease of vibration sense thought to possibly be evidence 
of early peripheral neuropathy.  Neither examiner mentioned 
the previous diagnoses of alcoholic polyneuropathy and 
alcoholic cerebellar degeneration.  

At the time of the latest VA peripheral nerve examination in 
October 1996, the examiner found a slight broad-based gain, 
thought possibly to be evidence of a spinal cord injury or 
possible post-anesthesia injury.  The only other dysfunction 
in the lower extremities was loss of vibration sense from the 
ankle to the large toe, bilaterally.  Examination of the 
upper extremities was essentially negative, other than some 
loss of function of the hands; this was noted to be due to 
Dupuytren's contracture.  

VA orthopedic examination in July 1997 included an opinion by 
the examiner that the veteran's complaints required 
additional neurological studies with respect to a possible 
diagnosis of peripheral neuropathy.  The examiner added that 
the neuralgic deficits appeared to be the result of 
postoperative complications, if it could not be sustained 
that the veteran had abused alcohol.  Mild neuropathy of the 
lower extremities was noted upon neurological examination, 
although an EMG was normal.  

The Board must note three significant points with regard to 
this issue.  First, the file reflects that the veteran filed 
a claim for damages under the Federal Tort Claims Act in 
1991, based upon events arising during the VA hospitalization 
in August and September 1990.  That tort claim was denied, 
and went into litigation in a U.S. District Court.  A 
settlement was reached between the U.S. Attorney and the 
veteran's lawyer, whereby the veteran received a gross sum of 
$150,000 in 1992.  By its nature, such a settlement does not 
mandate any particular result in the veteran's claim under 
38 U.S.C.A. § 1151.  The present claim requires a finding 
that the veteran suffers from present disability resulting 
from the 1990 medical treatment by VA.

Second, it appears that the RO has denied the claim, in part, 
because the veteran's neurological symptoms may be 
attributable to long-term alcohol abuse rather than any 
surgical misadventure.  Yet, at least one examining physician 
appears to have been unaware of the history of alcohol abuse.  
Moreover, the veteran has denied alcoholism.  This matter 
must be addressed by a qualified examiner, based upon 
thorough review of the veteran's history as documented in the 
medical records.

Third, there has been a change in law with regard to claims 
under 38 U.S.C.A. § 1151 during the pendency of this matter.  
Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), aff'd sub nom. Brown v. Gardner, 513 U.S. 
115 (1994). 

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective from November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The appellant's claim for benefits under 38 U.S.C.A. § 1151 
was clearly filed prior to the effective date of the 
amendment to the statute.  Therefore, the 1997 statutory 
amendment does not apply.  Accordingly, this claim was 
adjudicated by the RO, and has been reviewed by the Board, 
under the Gardner interpretations of 38 U.S.C.A. § 1151 and 
the interim rule issued by the Secretary on March 16, 1995, 
and adopted as a final regulation on May 23, 1996.  Thus, if 
the applicable statutory and regulatory criteria are 
otherwise met, this claim could be granted without evidence 
of either fault by VA or an intervening event not reasonably 
foreseeable.

The Board does not find the evidence currently of record 
adequate to make an informed decision as to whether 
compensation is warranted pursuant to 38 U.S.C.A. § 1151 for 
the claimed cerebral hypoxia with residual brain damage and 
neurological deficits.  Accordingly, this issue will be 
remanded for additional evidentiary development.  

PTSD Claim

It is the Board's conclusion that additional development is 
also warranted regarding the issue of service connection for 
PTSD.  The evidence of record includes treatment for PTSD.  
However, it is noted that VA psychiatric examination in 
December 1994 did not result in a PTSD diagnosis.  The record 
reflects that the RO has denied this claim based upon the 
fact that the veteran's alleged inservice stressors have not 
been verified.  

The DD Form 214 indicates that the veteran had 1 year, 10 
months, and 12 days of overseas/foreign  service.  It 
appears, from the veteran's testimony, apparently confirmed 
by military Sea and Air Travel-Embarkation Slips in the file, 
that he served in Vietnam from August to October 1964, and 
from April to September 1966.  He has denied any stressor 
events during his first tour of Vietnam, and links his PTSD 
claim to various stressors during his second Vietnam tour.  
The RO has attempted to secure stressor verification from the 
Marine Corps, without success at this point.  However, as 
argued at length in the April 2001 Informal Brief, it is 
unclear whether all of the veteran's stressor descriptions 
reached the Marine Corps office which is responsible for 
stressor verification (the RO's inquiry was re-routed from 
the U.S. Armed Services Center for Research of Unit Records 
because that office no longer handles Marine Corps cases).  
Moreover, the January 1998 response from the Marine Corps 
Historical Center to the RO was cursory in nature.  The 
veteran's representative has identified a number of questions 
which, if referred to the Marine Corps, might elicit a more 
comprehensive reply.  See Informal Brief, at page 4.

The Board notes that a number of precedent holdings of the 
Court of Appeals for Veterans Claims issued during the 
pendency of this appeal provide new guidance for the 
adjudication of claims for service connection for PTSD.  See, 
e.g., Suozzi v. Brown, 10 Vet. App. 307 (1997); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996), and Patton v. West, 12 Vet. App. 272 (1999).  In 
the Patton case, the Court found error in the Board's 
decision because the Board did not discuss the special 
evidentiary procedures for PTSD claims based upon noncombat 
stressors.  With regard to combat service/stressor 
verification, the record does not reflect that the appellant 
received any awards or decorations for valor, combat 
experience, or combat injuries, nor is there any other 
evidence of record that the appellant served in combat.  
Where a veteran-claimant did not serve in combat or the 
claimed stressor is not related to combat, his lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed 
stressor(s).  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f).

Although the appellant has provided rather vague stressor 
accounts (being subject to hostile mortar attacks and knowing 
of several soldiers who died), the record is negative for 
documentation of participation in combat, and the veteran 
does not appear to have been serving with the individuals 
killed in action at the time of their deaths (one individual 
was killed in February 1966; the other in January 1967).  In 
light of the Court's recent precedent holdings cited above, 
however, the Board finds that it will be necessary for the RO 
to again address the matter of whether there is sufficient 
corroboration of the appellant's stressors to support a 
diagnosis of PTSD.  On this point, it is noted that, in 
Suozzi, the Court expressly held that a veteran need not 
prove "every detail" of an alleged stressor.  Id. at 311.  
In Moreau, the Court stated that credible supporting evidence 
of a stressor may be obtained from service records or "other 
sources."  Id. at 395.

In addition, recent judicial precedent mandates further 
efforts to elicit stressor-verification evidence from each 
pertinent military records custodian.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) (VA must in certain cases make 
multiple attempts to obtain service medical records and 
notify the veteran of its failure to obtain them), appeal 
dismissed, 15 Vet. App. 48 (2001); Jolley v. Derwinski, 1 
Vet. App. 37 (1990) (VA has a statutory duty to assist the 
veteran in obtaining military records).  Where documents 
containing certain information are under VA control (real or 
constructive), failure to produce them is likely to frustrate 
an award of benefits.  See Simmons v. West, 14 Vet. App. 84, 
89 (2000).  

The Board appreciates that the RO has expended considerable 
effort in this claim, and that the Hearing Officer has 
conducted two hearings and undertaken extensive analysis of 
the matter.  However, the above caselaw, as well as the 
mandate of the VCAA, require further efforts to verify the 
claimed stressors.  "Whenever the Secretary attempts to 
obtain records from a Federal department or agency under this 
subsection or subsection (c) [38 U.S.C.A. § 5103A(c)], the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile."  38 U.S.C.A. § 5103A(b)(3) 
(West Supp. 2001)).

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should request the veteran to 
identify the names, addresses, and approximate 
dates of treatment for all health care 
providers, VA or private, inpatient or 
outpatient, who may possess additional records 
of treatment pertinent to his claims for 
compensation under 38 U.S.C.A. § 1151 and for 
service connection of PTSD, that are not 
already of record.  After securing any 
necessary authorization from the veteran, the 
RO should attempt to obtain copies of these 
treatment records identified by the veteran.  

2.  The RO should then schedule the appellant 
for an examination with a specialist in 
neurology.  Based upon review of the extensive 
medical history and the sequelae of the 1990 
surgery, the examiner is to provide an opinion 
as to whether the veteran suffers from any 
residuals of VA surgery or treatment performed 
in August-September 1990, to include cerebral 
hypoxia with residual brain damage and 
neurological deficits of the upper or lower 
extremities.  The examiner must be provided 
the claims file, to include all pertinent 
medical records, for review in conjunction 
with the examination.  The examiner is 
cautioned that any temporary problems which 
arose out of the 1990 surgery, and resolved 
thereafter, are not for consideration; rather, 
the question is whether there is permanent 
disability resulting therefrom.

3.  The RO should contact the appellant and 
afford him another opportunity to submit any 
corroborating evidence he may have pertaining 
to alleged stressors experienced during his 
Vietnam service.  The veteran should be 
advised that a meaningful research of his 
stressors will require him to provide the 
"who, what, where, and when" of each 
stressor, and that vague accounts of alleged 
stressors without specific details, dates, 
names, etc., will not provide a sufficient 
basis to further investigate such stressors.

4.  The RO should submit a request to the the 
Marine Corps Historical Center, with the 
veteran's previously submitted stressor 
statements, augmented by any additional 
information provided by the veteran, and by 
the questions proposed by the veteran's 
representative at page 4 of the April 2001 
Informal Brief.  The Marine Corps Historical 
Center should also be asked to explain why its 
previous response indicated that there were no 
records for the 3/11 Marines covering May to 
December 1966, and to advise whether there is 
an alternate source for such records.

5.  After the response is receved from the 
Marine Corps Historical Center, the RO must 
make a determination as to whether any 
stressors have been adequately verified, and 
whether it has been established that the 
veteran engaged in combat with the enemy.  If 
the RO finds that there are verified stressors 
and/or that the appellant is a combat veteran, 
then he must be scheduled for a medical 
examination to ascertain whether PTSD is 
present as a result of any inservice 
experience.

6.  The VA psychiatric examination, if 
feasible, should be conducted by a 
psychiatrist who has not previously examined, 
evaluated, or treated the appellant.  The 
claims folder, to include the RO's 
determination as to stressor verification, 
must be provided to the examiner prior to the 
examination.  The examiner should conduct any 
indicated tests/studies to determine whether 
the veteran has PTSD.  Differential diagnoses 
should be made if other psychiatric disorders 
are found.  A multiaxial evaluation based on 
the current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether:  (1) each alleged stressor found to 
be established by the record was sufficient to 
produce PTSD; and (2) there is a link between 
the current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found sufficient 
to produce PTSD.

Once the above has been accomplished, the RO should review 
the claims that are the subject of this remand and ensure 
that any additional development that may be necessary is 
accomplished.  The RO should then readjudicate the claims of 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 and 
entitlement to service connection for PTSD.  If the benefits 
sought on appeal are not granted, following the usual 
appellate procedures, the claims should be returned to the 
Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



